DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/21.
Applicant’s election without traverse of Group II in the reply filed on 11/22/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “closely attaching the mask”.  It is not clear what the intended scope of the term “closely” is intended to be in this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakio et al. (US 2019/0100834).
Claim 6:  Sakio teaches a process of forming a display device (¶¶ 0001-0002; Abst.) comprising the steps of: preparing a mask assembly (¶ 0058); arranging the mask assembly to face a substrate (Figs. 11, 12; ¶ 0123); closely attaching the mask assembly to the substrate (Figs. 11, 12; ¶ 0123); and supplying deposition material from a source to pass through the mask and deposit on the substrate (Figs. 11, 12; ¶ 0123), wherein the mask assembly includes: a mask frame (930) and a mask sheet having a plurality of openings (911, 921), a first portion of the mask sheet (920 or 20) located between openings having a first surface (the lower surface of 20 in Fig. 10), a second surface (the upper surface of 20 in Fig. 10) and a lateral surface between the first and second surfaces (the sloped side of 20 in Fig. 10); and a first angle between the lateral surface and the second surface (θ2) being smaller than a second angle (θ) at which the deposition material is incident to the substrate (Figs. 10, 11).
Claim 7:  Sakio teaches that preparing the mask comprises the steps of: tensioning the mask sheet, bonding the mask sheet to a mask frame and forming the mask openings using a laser (¶¶ 0058-0059).
Claim 8:  Sakio teaches that each of the openings 11 (i.e. a first and a second opening) are formed via laser (¶¶ 0058-0059) and are spaced apart from one another by a first distance and a second distance intersecting the first distance (see, e.g., Fig. 2 which shows nine openings, where the top left opening is the first opening and the middle opening is the claimed second opening).  Additionally, it is implicit in Sakio that the openings are located at the desired positions.  While Sakio does not expressly refer to an offset correction value, Sakio shows that the openings are offset from one another (Fig. 2, 
Claim 10:  Sakio teaches forming a first opening (middle left of the nine openings in Fig. 2) and a symmetrically located second opening (middle right in Fig. 2) with respect to the center of the mask sheet.
Claim 11:  Sakio further teaches a second portion of the openings (11) protruding in a direction opposite of the mask frame from the first portion (21) (¶¶ 0058-0059; Figs 10, 18).
Claim 12:  Sakio teaches that the second openings 11 are closer to the substrate 50 than the first openings 21 (Fig. 11).
Claim 13:  Sakio teaches that the width of the surface of the second portion is less than the width of the second surface of the first portion (see, e.g., Fig. 10).
Claim 14:  Sakio teaches that the second angle includes an angle at which the deposition material is incident with respect to the substrate through the opening of the mask sheet that is farthest away from the source in plan view (see Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakio.
Claim 9:  Sakio fails to discuss the order in which the openings are formed.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP § 2144.04(IV)(C).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have first formed the openings along the outer area of the mask and then form the openings inside the first group of openings with the predictable expectation of success.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakio in light of Shigemura (US 2004/0104197).
Claim 15:  Sakio fails to teach that the mask is used to form an encapsulation layer.  Shigemura teaches a process of forming a display device using a mask and explains that the deposition mask is also used to form the encapsulation layer (¶ 0045).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the mask to form the encapsulation layer of Sakio with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712